DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/8/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang et al. (KR 20180102924(A) further in view of Zercoe et al. (US 2016/0093452 A1).

Regarding claim 1, Kwang discloses a touch device (Fig. 2), comprising: 
a substrate (Fig. 3 element 210); 
a light-emitting element (Fig. 3 element 300) disposed on the substrate; 
a light-shielding member (Fig. 3 element 500) disposed on the substrate, wherein the light-shielding member has a first opening (as shown in Figs. 2 and 3), and the light-emitting element is located in the first opening (as shown in Figs. 2 and 3); 
a sensing board (Fig. 3 element 700), disposed on the light-shielding member (as shown in Fig. 3), and electrically connected to the substrate (as shown in Fig. 3 and discussed in Paragraph [0009]), wherein the sensing board has a second opening (as shown in Fig. 2), and the first opening and the second opening overlap (as discussed in Paragraph [0009] and shown in Figs. 2 and 3); and 
(Fig. 3 element 100), disposed on the sensing board, covering the first opening and the second opening (as shown in Fig. 3).
Kwang does not expressly disclose a first connecting member disposed on the substrate wherein the light-shielding member is located between the first connecting member and the light-emitting element and the first connecting member and the light-emitting member are separated by the light shielding member.
Zercoe teaches a connecting member (Fig. 4 element 234) disposed on a substrate (Fig. 4 element 228) wherein a light-shielding member (Fig. 4 element 210 as discussed in Paragraph [0068] as light blocking) is located between the connecting member and a light-emitting element (Fig. 4 element 220) and the connecting member and the light-emitting member are separated by the light-shielding member (as shown in Fig. 4 wherein the light-shielding member physically separates the space encompassing the light-emitting member from the connecting member).
It would have been obvious to one of ordinary skill in the art before the effective fling date to dispose the light shielding member between the connecting member and the light-emitting member in order to prevent light leakage exiting through the first connecting member, as suggested by Zercoe Paragraph [0068].

Regarding claim 2, Kwang in view of Zercoe discloses the device as set forth in claim 1 above and further comprising a thin film (Fig. 3 element 600) disposed between the sensing board and the light-passing board (as shown in Fig. 3).

Regarding claim 3, Kwang in view of Zercoe discloses the device as set forth in claim 2 above and further wherein a pattern is formed on the thin film (as shown in Fig. 2), and the light emitted by the light-emitting element passes through the thin film and shows the pattern (as discussed in Paragraphs [0069]-[0073]).

Regarding claim 4, Kwang in view of Zercoe discloses the device as set forth in claim 1 above and further wherein a pattern is formed on the light-passing board (as shown in Fig. 1), and the light emitted by the light-emitting element passes through the light-passing board and shows the pattern (as discussed in Paragraphs [0023]-[0025]).

Regarding claim 5, Kwang in view of Zercoe discloses the device as set forth in claim 1 above and further wherein the sensing board further comprises a sensing circuit (Fig. 3 element 721) surrounding the second opening (as discussed in Paragraphs [0091]-[0094]).

Regarding claim 6, Kwang in view of Zercoe discloses the device as set forth in claim 5 above and further wherein the sensing circuit comprises a plurality of contacts disposed in parallel connection (as shown in Fig. 6 wherein a plurality of contacts are arranged in a parallel connection, and as discussed in Paragraph [0085] as sub-electrodes).

Regarding claim 7, Kwang in view of Zercoe discloses the device as set forth in claim 1 above and further the sensing board comprises a second connecting member 

Regarding claim 8, Kwang in view of Zercoe discloses the device as set forth in claim 7 above and further wherein the light-shielding member further has a hole (as shown in Fig. 2 wherein the light shielding member opening forms a hole and a specific notch is set aside for the connecting member), and the first connecting member is electrically connected to the second connecting member via the hole (as shown in Fig. 2 and discussed in Paragraphs [0049]-[0050].


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang in view of Zercoe as applied to claim 1 above, and further in view of Kim (US 2015/0002754 A1).

Regarding claim 9, Kwang in view of Zercoe discloses the device as set forth in claim 1 above and wherein the sensing board further comprises a first sensing board and a second sensing board (as shown in Fig. 2).
Kwang does not expressly disclose wherein the first sensing board is located inside an opening of the second sensing board and electrically isolated from the second sensing board.

It would have been obvious to one of ordinary skill in the art to utilize a first sensing board located inside of an opening of a second sensing board in order to provide a capacitive sensor able to discern the position of the sensed object with greater precision (as discussed in Kim Paragraph [0039]).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang et al. (KR20180102924(A)) in view of Zercoe et al. (US 2016/0093452 A1) and Scheckelhoff et al. (US 2020/0082659 A1).

Regarding claim 10, Kwang discloses a touch device configured to control an operating status of a device (as discussed in Paragraphs [0139]-[0142]), wherein the touch device comprises:
a substrate (Fig. 3 element 210); 
a plurality of light-emitting elements (Fig. 3 elements 300) disposed on the substrate; 
a light-shielding member (Fig. 3 elements 500 and 900) disposed on the substrate, wherein the light-shielding member has a plurality of first openings (as shown in Figs. 2 and 3), and the light-emitting element are correspondingly located in the first openings (as shown in Figs. 2 and 3); 
(Fig. 3 elements 700), disposed on the light-shielding member (as shown in Fig. 3), and electrically connected to the substrate (as shown in Fig. 3 and discussed in Paragraph [0009]), wherein the sensing board has a plurality of second openings (as shown in Fig. 2), and the first openings and the second openings correspondingly overlap (as discussed in Paragraph [0009] and shown in Figs. 2 and 3); and 
a light-passing board (Fig. 3 element 100), disposed on the sensing board, covering the first opening and the second opening (as shown in Fig. 3).
Kwang further discloses a body (as shown in Fig. 13).
Kwang does not expressly disclose a first connecting member disposed on the substrate wherein the light-shielding member is located between the first connecting member and the light-emitting element, and the first connecting member and the light-emitting member are separated by the light-shielding member; and an electric-heating apparatus comprising the body; a heating device disposed in the body; and the touch device disposed in the body and configured to control an operating status of the heating device.
Zercoe teaches a connecting member (Fig. 4 element 234) disposed on a substrate (Fig. 4 element 228) wherein a light shielding member (Fig. 4 element 210 as discussed in Paragraph [0068] as light blocking) is located between the connecting member and a light-emitting element (Fig. 4 element 220) and the first connecting member and the light-emitting member are separated by the light-shielding member (as shown in Fig. 4 wherein the light-shielding member physically separates the space encompassing the light-emitting member from the connecting member).
It would have been obvious to one of ordinary skill in the art before the effective fling date to dispose the light shielding member between the connecting member and the light-emitting member in order to prevent light leakage exiting through the first connecting member, as suggested by Zercoe Paragraph [0068].
Scheckelhoff teaches an electric-heating (as discussed in Paragraph [0020]) apparatus comprising a body (Fig. 1 element 10); a heating device (Fig. 2 element 52) disposed in the body; and a touch device disposed in the body (as discussed in Paragraph [0034]) and configured to control an operating status of the heating device (as discussed in Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the touch device of Kwang in an appliance apparatus as taught by Scheckelhoff in order to provide a means of user interface for the apparatus as is suggested in Kwang Paragraphs [0139]-[0142]).


Response to Arguments

Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. The applicant has argued that the combination of the Kwang and Zercoe references does not disclose wherein the first connecting member is separated from the light-emitting member, however, as set forth in the rejections above, the Zercoe .

 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841